EXHIBIT 10.3
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
December 30, 2008 by and between Greenlight Reinsurance, Ltd. (the “Company”)
and Barton Hedges (“Executive”).
 
WHEREAS, the Company and Greenlight Capital Re, Ltd. (the “Parent”) previously
entered into an employment agreement with Executive dated as of December 12,
2005 (the “Prior Agreement”) pursuant to which the Executive serves as the
President and Chief Underwriting Officer of the Company (the “President and
CUO”); and
 
WHEREAS, the Company desires to continue to retain the services of Executive and
Executive desires to continue to work for and be employed by the Company in such
capacity; and
 
WHEREAS, the parties hereto desire to amend and restate the Prior Agreement in
order to comply with Section 409A of the U.S. Internal Revenue Code of 1986, as
amended and the regulations and other guidance issued thereunder (the “Code”)
and Section 457A of the Code.
 
NOW, THEREFORE, IN CONSIDERATION of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:
 
1. Employment.  The Company hereby agrees to continue to employ Executive as the
President and CUO, and Executive hereby accepts such continued employment, on
the terms and conditions hereinafter set forth.
 
2. Employment Period.  The period of employment of Executive by the Company
under this Agreement (the “Employment Period”) shall commence on the date first
written above (the “Effective Date”) and shall continue until terminated by
either party in accordance with Section 6 of this Agreement.  Executive’s
employment shall at all times be “at will” and not for a definite duration, and
nothing contained herein shall confer upon Executive any contractual right to
continued employment.  This Agreement is conditioned upon the Company
maintaining a work permit for Executive and Executive complying with the Cayman
Islands Immigration laws and regulations from time to time in force.
 
3. Position and Duties.  During the Employment Period, Executive shall serve as
President and CUO and shall report directly to the Company’s Chief Executive
Officer (the “CEO”) or the Board of Directors of the Company (the “Board”).
Executive shall have those powers and duties normally associated with the
position of President and CUO and such other powers and duties as may be
prescribed by the Company; provided that, such other powers and duties are
consistent with Executive’s position as President and CUO and do not violate any
applicable laws or regulations.  Executive shall perform his duties to the best
of his abilities and shall devote all of his working time, attention and
energies to the performance of his duties for the Company.  If requested by the
Board of Directors of the Company, Executive shall also serve as an officer
and/or director of the Parent and/or any other affiliate of the Company for no
additional compensation.
 
 
1

--------------------------------------------------------------------------------

 
 
4. Place of Performance.  The Company’s principal place of business is the
Cayman Islands.  Executive shall be required to maintain a residence in the
Cayman Islands as necessary to perform his duties hereunder.  During the
Employment Period, Executive shall comply with all Company policies, as may be
amended from time to time, including, without limitation, conducting the
business affairs of the Company such that it is not deemed to be engaging in a
trade or business within the United States.
 
5. Compensation and Related Matters.
 
(a) Base Salary and Bonus.  During the Employment Period, the Company shall pay
Executive a base salary at the rate of not less than US $450,000 per year (“Base
Salary”).  Executive’s Base Salary shall be paid in equal installments in
accordance with the Company’s customary payroll practices.  The Board shall
periodically review Executive’s Base Salary for increase (but not decrease),
consistent with the compensation practices and guidelines of the Company.  If
Executive’s Base Salary is increased by the Board, such increased Base Salary
shall then constitute the Base Salary for all purposes of this Agreement.  In
addition to Base Salary, during the Employment Period, Executive shall be
eligible for an annual bonus based on pre-established individual and Parent
and/or Company performance metrics established by the Board (the
“Bonus”).  Executive shall be eligible to receive a discretionary Bonus with a
target of 100% of Base Salary.  Any Bonus earned during a calendar year shall be
paid in accordance with the bonus payment provisions of the Company’s
Compensation Plan, as amended from time to time, and shall be subject to such
other terms and conditions as are set forth therein.
 
(b) Expenses.  During the Employment Period, the Company shall promptly
reimburse Executive for all reasonable out-of-pocket expenses incurred by
Executive in the ordinary course of the Company’s business and properly incurred
and reported to the Company in accordance with its expense reimbursement
policies and procedures. Notwithstanding anything herein to the contrary or
otherwise, except to the extent any expense, reimbursement or in-kind benefit
provided pursuant to this Section 5(b) does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Code: (i) the amount of
expenses eligible for reimbursement or in-kind benefits provided to Executive
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to Executive in any other calendar
year, (ii) the reimbursements for expenses for which Executive is entitled to be
reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred and
(iii) the right to payment or reimbursement or in-kind benefits hereunder may
not be liquidated or exchanged for any other benefit.
 
(c) Vacation.  During the Employment Period, Executive shall be entitled to five
(5) weeks of paid vacation per year to be used and accrued in accordance with
the Company’s policy as it may be established from time to time.  In addition to
vacation, Executive shall be entitled to the number of sick days, personal days
and national holidays per year to which other employees of the Company with
similar tenure are entitled under the Company’s policies, but in no event less
than the minimum days mandated by Cayman Islands statutory requirements.
 
 
2

--------------------------------------------------------------------------------

 
 
(d) Welfare and Pension Plans; Tax Preparation. During the Employment Period,
Executive shall be entitled to participate in such employee benefit plans and
insurance programs offered by the Company (including, without limitation, the
Company’s statutory pension plan), or which it may adopt from time to time, for
its employees, in accordance with Cayman Islands Laws and regulations from time
to time in force and in accordance with the eligibility requirements for
participation therein.  In addition, during the Employment Period, the Company
shall reimburse Executive for his reasonable expenses incurred in having an
accountant assist and prepare his annual tax return (such reimbursements to be
made in accordance with Section 5(b) above).
 
(e) Housing Allowance.  During the Employment Period, Executive shall be
entitled to receive a Cayman Islands housing allowance of US $6,000 per
month.  Executive will be responsible for any taxes due on such allowance.
 
(f) Equity Compensation.  Executive shall be eligible to receive awards under
the Parent’s Amended and Restated 2004 Stock Incentive Plan, as amended from
time to time (the “Plan”) in accordance with the terms of the Plan.
 
6. Termination.  Executive’s employment hereunder may be terminated under the
following circumstances:
 
(a) Death.  Executive’s employment hereunder shall terminate upon his death.
 
(b) Disability.  If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been substantially unable to perform his
duties hereunder for an entire period of at least 90 consecutive days or 180
non-consecutive days within any 365-day period, the Company shall have the right
to terminate Executive’s employment hereunder for “Disability,” and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement.
 
(c) Cause.  The Company shall have the right to terminate Executive’s employment
for Cause, and such termination in and of itself shall not be, nor shall it be
deemed to be, a breach of this Agreement.  For purposes of this Agreement,
“Cause” shall mean Executive’s (i) drug or alcohol use which impairs the ability
of Executive to perform his duties hereunder; (ii) conviction by a court
of  competent jurisdiction, or plea of “no contest”  or guilty to a criminal
offense; (iii) engaging in fraud, embezzlement or any other illegal conduct with
respect to the Company or any of its affiliates (collectively, the “Group”);
(iv) willfully violating the Restrictive Covenants set forth in Section 9 of
this Agreement; (v) willfully failing or refusing to perform his duties
hereunder (other than such failure caused by Executive’s Disability or while on
vacation) after a written demand for performance is delivered to Executive by
the Board which specifically identifies the manner in which the Board believes
that Executive has failed or refused to perform his duties; or (vi) breach of
any material provision of this Agreement or any Group policies related to
conduct which is not cured, if curable, within ten (10) days after written
notice thereof.  The Company shall have the right to suspend Executive with pay
in order to investigate any event which it reasonably believes may provide a
basis to terminate Executive’s employment for Cause and such action shall not
give Executive Good Reason to terminate his employment.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Good Reason.  Executive may terminate his employment with the Company for
“Good Reason” within thirty (30) days after Executive has knowledge of the
occurrence, without Executive’s written consent, of one of the following events
that has not been cured, if curable, within thirty (30) days after written
notice thereof has been given by Executive to the Company and such termination
in and of itself shall not be, nor shall it be deemed to be, a breach of this
Agreement.  “Good Reason” shall be limited to the following:  (i) any material
and adverse change to Executive’s duties which is inconsistent with his duties
set forth herein, (ii) a reduction of Executive’s Base Salary, or (iii) a
failure by the Company to comply with any other material provisions of this
Agreement.
 
(e) Without Cause.  The Company shall have the right to terminate Executive’s
employment hereunder without Cause at any time by providing Executive with a
Notice of Termination and such termination shall not in and of itself be, nor
shall it be deemed to be, a breach of this Agreement.
 
(f) Without Good Reason.  Executive shall have the right to terminate his
employment hereunder without Good Reason by providing the Company with a Notice
of Termination at least ninety (90) days prior to such termination, and such
termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement.
 
7. Termination Procedure.
 
(a) Notice of Termination.  Any termination of Executive’s employment by the
Company or by Executive (other than termination pursuant to Section 6(a)) shall
be communicated by written Notice of Termination to the other party hereto in
accordance with Section 13 of this Agreement.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.
 
(b) Date of Termination.  “Date of Termination” shall mean (i) if Executive’s
employment is terminated by his death, the date of his death, (ii) if
Executive’s employment is terminated pursuant to Section 6(b), thirty (30) days
after Notice of Termination (provided that Executive shall not have returned to
the substantial performance of his duties on a full-time basis during such
thirty (30) day period), and (iii) if Executive’s employment is terminated for
any other reason, the date on which a Notice of Termination is given or any
later date (within ninety (90) days after the giving of such notice) set forth
in such Notice of Termination; provided, that, if applicable, the Notice of
Termination shall not be effective until the cure period has expired and such
event or events leading to such termination have not yet been cured.
 
 
4

--------------------------------------------------------------------------------

 
 
8. Compensation Upon Termination.  In the event Executive’s employment is
terminated, the Company shall provide Executive with the payments set forth
below and shall not be required to provide any other payments or benefits to
Executive upon such termination.  Executive acknowledges and agrees that the
payments set forth in this Section 8 constitute liquidated damages for
termination of his employment and that prior to receiving any such payments
under this Section 8 and as a material condition thereof, Executive shall, if
requested by the Company, sign and agree to be bound by a general release of
claims (a “Release”) against the Company and its affiliates related to
Executive’s employment (and termination of employment) with the Company in such
form as the Board deems appropriate; provided, that, if Executive should fail to
execute such Release within 45 days following the later of (i) Executive’s Date
of Termination or (ii) the date Executive actually receives an execution copy of
such Release (which shall be delivered to Executive within five (5) business
days following his Date of Termination), the Company shall not have any
obligations to provide the payments contemplated under this Section 8.  Upon
Executive’s termination of employment for any reason, upon the request of the
Board, he shall resign any membership or positions that he then holds with the
Company or any of its affiliates.
 
(a) Termination By the Company without Cause or By Executive for Good
Reason.  If Executive’s employment is terminated by the Company without Cause or
by Executive for Good Reason:
 
(i) as soon as practicable following such termination, but in no event later
than two and one half months following the Date of Termination, the Company
shall pay to Executive: (A) his accrued, but unpaid Base Salary earned through
the Date of Termination, his accrued, but unpaid Bonus earned for the year
immediately prior to the year in which the Date of Termination occurs and any
accrued, but unused vacation pay through the Date of Termination (the “Accrued
Obligations”); (B) the target Bonus Executive would have earned for the year of
termination assuming targets had been achieved, pro-rated based on the number of
days Executive was employed by the Company during the year over the number of
days in such year (the “Pro-Rated Bonus”); and
 
(ii) commencing on the Severance Payment Date (as defined below) and provided
Executive does not breach Section 9 of this Agreement following his termination
in which case all payments under this clause (ii) shall cease, the Company shall
continue to pay Executive the sum of his annual rate of Base Salary and target
Bonus (assuming targets had been achieved) in twelve (12) monthly
installments.  For purposes of this Agreement, the “Severance Payment Date”
shall mean the first payroll date following the applicable revocation period set
forth in the Release contemplated in this Section 8.  Notwithstanding the
foregoing, if the Board (or its delegate) determines in its discretion that
severance payments due under this Section 8(a)(ii) are “nonqualified deferred
compensation” subject to Section 409A of the Code and that Executive is a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and the
regulations and other guidance issued thereunder, then such severance payments
shall commence on the first payroll date following the six month anniversary of
the Date of Termination (the “Specified Employee Severance Payment Date”) (with
the first such payment being a lump sum equal to the aggregate severance
payments Executive would have received during the prior six-month period if no
such delay had been imposed).  In no event will the last installment payment be
made later than December 31 of the year following the year in which such
severance amounts are no longer subject to a substantial risk of
forfeiture.  For purposes of this Agreement, whether Executive is a “specified
employee” will be determined in accordance with the written procedures adopted
by the Board which are incorporated by reference herein; and
 
 
5

--------------------------------------------------------------------------------

 
 
(iii) the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment; and
 
(iv) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company.
 
(b) Termination By the Company for Cause or By Executive Without Good
Reason.  If Executive’s employment is terminated by the Company for Cause or by
Executive (other than for Good Reason):
 
(i) the Company shall pay Executive, as soon as practicable following such
termination, but in no event later than two and one half months following the
Date of Termination, the Accrued Obligations; and
 
(ii) the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment.
 
(c) Disability.  During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness
(“Disability Period”), Executive shall continue to receive his full Base Salary
set forth in Section 5(a) until his employment is terminated pursuant to Section
6(b) off-set, on a dollar for dollar basis, by any insurance or social security
payments made to Executive relating to such disability.  In the event
Executive’s employment is terminated for Disability pursuant to Section 6(b):
 
(i) the Company shall pay to Executive as soon as practicable following such
termination, but in no event later than two and one half months following the
Date of Termination: (A) the Accrued Obligations and (B) a Pro-Rated Bonus; and
 
(ii) commencing on the Severance Payment Date, the Company shall continue to pay
Executive, in monthly installments, his annual rate of Base Salary for the
lesser of (A) one year following the Date of Termination or (B) until such time
as any Employer long-term disability benefit plan becomes available to
Executive.  Notwithstanding the foregoing, if the Board (or its delegate)
determines in its discretion that payments due under this Section 8(c)(ii) are
“nonqualified deferred compensation” subject to Section 409A of the Code and
that Executive is a “specified employee” as defined in Section 409A(a)(2)(B)(i)
of the Code and the regulations and other guidance issued thereunder, then such
payments shall commence on the Specified Employee Severance Payment Date (with
the first such payment being a lump sum equal to the aggregate severance
payments Executive would have received during the prior six-month period if no
such delay had been imposed).  In no event will the last installment payment be
made later than December 31 of the year following the year in which such
severance amounts are no longer subject to a substantial risk of forfeiture; and
 
 
6

--------------------------------------------------------------------------------

 
 
(iii) the Company shall provide Executive the health insurance benefits that he
was receiving immediately prior to the Date of Termination, for the lesser of
(A) one year following the Date of Termination or (B) until such time as any
Company long-term disability benefit plan becomes available to Executive;
provided, that, if the Company is unable to continue the health insurance
benefits following the Date of Termination, the Company shall pay Executive the
cost of similar health insurance benefits, not to exceed the cost the Company
would incur if Executive had continued to remain in the Company’s health plans,
such payments to be made no later than the one year anniversary of the Date of
Termination; and
 
(iv) the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment; and
 
(v) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company.
 
(d) Death.  If Executive’s employment is terminated by his death:
 
(i) the Company shall pay in a lump sum to Executive’s beneficiary, legal
representatives or estate, as the case may be, the Accrued Obligations and
Pro-Rated Bonus as soon as practicable following such death but in no event
later than two and one half months following the Date of Termination; and
 
(ii) the Company shall reimburse Executive’s beneficiary, legal representatives,
or estate, as the case may be, pursuant to Section 5 for reasonable expenses
incurred, but not paid prior to such termination of employment; and
 
(iii) Executive’s spouse and dependents shall be entitled to continue receiving
health insurance benefits that they were receiving as of the Date of Termination
for one (1) year following Executive’s death; provided, that, if the Company is
unable to continue the health insurance benefits following the Date of
Termination, the Company shall pay Executive’s spouse and dependents the cost of
similar health insurance benefits, not to exceed the cost the Company would
incur if Executive had continued to remain in the Company’s health plans, such
payments to be made no later than the one year anniversary of the Date of
Termination; and
 
(iv) Executive’s beneficiary, legal representatives or estate, as the case may
be, shall be entitled to any other rights, compensation and benefits as may be
due to any such persons or estate in accordance with the terms and provisions of
any agreements, plans or programs of the Company.
 
9. Restrictive Covenants.
 
 
7

--------------------------------------------------------------------------------

 
 
(a) Acknowledgments.  Executive acknowledges that:  (i) as a result of
Executive’s employment by the Company, Executive has obtained and will obtain
Confidential Information (as defined below); (ii) the Confidential Information
has been developed and created by the Group at substantial expense and the
Confidential Information constitutes valuable proprietary assets; (iii) the
Group will suffer substantial damage and irreparable harm which will be
difficult to compute if, during the Employment Period and thereafter, Executive
should enter a Competitive Business (as defined herein) in violation of the
provisions of this Agreement; (iv) the nature of the Group’s business is such
that it could be conducted anywhere in the world and that it is not limited to a
geographic scope or region; (v) the Group will suffer substantial damage which
will be difficult to compute if, during the Employment Period or thereafter,
Executive should solicit or interfere with the Group’s employees, clients or
customers or should divulge Confidential Information relating to the business of
the Group; (vi) the provisions of this Agreement are reasonable and necessary
for the protection of the business of the Group; (vi) the Company would not have
hired or continued to employ Executive and the Parent would not have granted the
options contemplated by the Prior Agreement unless he agreed to be bound by the
terms hereof; and (vii) the provisions of this Agreement will not preclude
Executive from other gainful employment.  “Competitive Business” as used in this
Agreement shall mean any business which competes, directly or indirectly, with
any aspect of the Group’s business.  “Confidential Information” as used in this
Agreement shall mean any and all confidential and/or proprietary knowledge,
data, or information of the Group including, without limitation, any: (A) trade
secrets, drawings, inventions, methodologies, mask works, ideas, processes,
formulas, source and object codes, data, programs, software source documents,
works of authorship, know-how, improvements, discoveries, developments, designs
and techniques, and all other work product of the Group, whether or not
patentable or registrable under trademark, copyright, patent or similar laws;
(B) information regarding plans for research, development, new service offerings
and/or products, marketing, advertising and selling, distribution, business
plans, business forecasts, budgets and unpublished financial statements,
licenses, prices and costs, suppliers, customers or distribution arrangements;
(C) any information regarding the skills and compensation of employees,
suppliers, agents, and/or independent contractors of the Group; (D) concepts and
ideas relating to the development and distribution of content in any medium or
to the current, future and proposed products or services of the Group; (E)
information about the Group’s investment program, trading methodology, or
portfolio holdings; or (F) any other information, data or the like that is
labeled confidential or orally disclosed to Executive as confidential.
 
(b) Confidentiality.  In consideration of the benefits provided for in this
Agreement, Executive agrees not to, at any time, either during the Employment
Period or thereafter, divulge, use, publish or in any other manner reveal,
directly or indirectly, to any person, firm, corporation or any other form of
business organization or arrangement and keep in the strictest confidence any
Confidential Information, except (i) as may be necessary to the performance of
Executive’s duties hereunder, (ii) with the Company’s express written consent,
(iii) to the extent that any such information is in or becomes in the public
domain other than as a result of Executive’s breach of any of his obligations
hereunder, or (iv) where required to be disclosed by court order, subpoena or
other government process and in such event, Executive shall cooperate with the
Company in attempting to keep such information confidential.  Upon the request
of the Company, Executive agrees to promptly deliver to the Company the
originals and all copies, in whatever medium, of all such Confidential
Information.
 
(c) Non-Compete.  In consideration of the benefits provided for in this
Agreement, Executive covenants and agrees that during the Employment Period and
for a period of six (6) months following the termination of his employment for
whatever reason, or following the date of cessation of the last violation of
this Agreement, or from the date of entry by a court of competent jurisdiction
of a final, unappealable judgment enforcing this covenant, whichever of the
foregoing is last to occur, he will not, for himself, or in conjunction with any
other person, firm, partnership, corporation or other form of business
organization or arrangement (whether as a shareholder, partner, member,
principal, agent, lender, director, officer, manager, trustee, representative,
employee or consultant), directly or indirectly, be employed by, provide
services to, in any way be connected, associated or have any interest in, or
give advice or consultation to any Competitive Business.
 
 
8

--------------------------------------------------------------------------------

 
 
(d) Non-Solicitation of Employees. In consideration of the benefits provided for
in this Agreement, Executive covenants and agrees that during the Employment
Period and for a period of one (1) year thereafter, Executive shall not, without
the prior written permission of the Company, (i) directly or indirectly solicit,
employ or retain, or have or cause any other person or entity to solicit, employ
or retain, any person who is employed or is providing services to the Group at
the time of his termination of employment or was or is providing such services
within the twelve (12) month period before or after his termination of
employment or (ii) request or cause any employee of the Group to breach or
threaten to breach any terms of said employee’s agreements with the Group or to
terminate his or her employment with the Group.
 
(e) Non-Solicitation of Clients and Customers. In consideration of the benefits
provided for in this Agreement, Executive covenants and agrees that during the
Employment Period and for a period of one (1) year thereafter, he will not, for
himself, or in conjunction with any other person, firm, partnership, corporation
or other form of business organization or arrangement (whether as a shareholder,
partner, member, lender, principal, agent, director, officer, manager, trustee,
representative, employee or consultant), directly or indirectly:  (i) solicit or
accept any business that is directly related to the business of the Group from
any person or entity who, at the time of, or at the time during the twenty-four
(24) month period preceding, termination was a person or entity with which the
Group had entered into a binding contract; (ii) request or cause any of the
Group’s clients or customers to cancel or terminate any business relationship
with the Group involving services or activities which were directly or
indirectly the responsibility of Executive during his employment or (iii) pursue
any Group project known to Executive upon termination of his employment that the
Group is actively pursuing (or was actively pursuing within six months of
termination) while the Group is (or is contemplating) actively pursuing such
project.
 
(f) Post-Employment Property. The parties agree that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method or other work
product whatever (whether patentable or subject to copyright, or not, and
hereinafter collectively called “discovery”) related to the business of the
Group that Executive, either solely or in collaboration with others, has made or
may make, discover, invent, develop, perfect, or reduce to practice during the
Employment Period, whether or not during regular business hours and created,
conceived or prepared on the Group’s premises or otherwise shall be the sole and
complete property of the Group.  More particularly, and without limiting the
foregoing, Executive agrees that all of the foregoing and any (i) inventions
(whether patentable or not, and without regard to whether any patent therefor is
ever sought), (ii) marks, names, or logos (whether or not registrable as trade
or service marks, and without regard to whether registration therefor is ever
sought), (iii) works of authorship (without regard to whether any claim of
copyright therein is ever registered), and (iv) trade secrets, ideas, and
concepts ((i) - (iv) collectively, “Intellectual Property Products”) created,
conceived, or prepared on the Group’s premises or otherwise, whether or not
during normal business hours, shall perpetually and throughout the world be the
exclusive property of the Group, as shall all tangible media (including, but not
limited to, papers, computer media of all types, and models) in which such
Intellectual Property Products shall be recorded or otherwise fixed.  Executive
further agrees promptly to disclose in writing and deliver to the Company all
Intellectual Property Products created during his engagement by the Company,
whether or not during normal business hours.  Executive agrees that all works of
authorship created by Executive during his engagement by the Company shall be
works made for hire of which the Group is the author and owner of copyright. To
the extent that any competent decision-making authority should ever determine
that any work of authorship created by Executive during his engagement by the
Company is not a work made for hire, Executive hereby assigns all right, title
and interest in the copyright therein, in perpetuity and throughout the world,
to the applicable Group entity.  To the extent that this Agreement does not
otherwise serve to grant or otherwise vest in the Group all rights in any
Intellectual Property Product created by Executive during his engagement by the
Company, Executive hereby assigns all right, title and interest therein, in
perpetuity and throughout the world, to the Company.  Executive agrees to
execute, immediately upon the Company’s reasonable request and without charge,
any further assignments, applications, conveyances or other instruments, at any
time after execution of this Agreement, whether or not Executive is engaged by
the Company at the time such request is made, in order to permit the Group
and/or its respective assigns to protect, perfect, register, record, maintain,
or enhance their rights in any Intellectual Property Product; provided, that,
the Company shall bear the cost of any such assignments, applications or
consequences.   Upon termination of Executive’s employment with the Company for
any reason whatsoever, and at any earlier time the Company so requests,
Executive will immediately deliver to the custody of the person designated by
the Company all originals and copies of any documents and other property of the
Company in Executive’s possession, under Executive’s control or to which he may
have access.
 
 
9

--------------------------------------------------------------------------------

 
 
(g) Non-Disparagement. Executive acknowledges and agrees that he will not defame
or publicly criticize the services, business, integrity, veracity or personal or
professional reputation of the Group and its respective officers, directors,
partners, executives or agents thereof in either a professional or personal
manner at any time during or following the Employment Period.
 
(h) Enforcement.  If Executive commits a breach, or threatens to commit a
breach, of any of the provisions of this Section 9, the Company shall have the
right and remedy to have the provisions specifically enforced by any court
having jurisdiction, it being acknowledged and agreed by Executive that the
services being rendered hereunder to the Company are of a special, unique and
extraordinary character and that any such breach or threatened breach will cause
irreparable injury to the Group and that money damages will not provide an
adequate remedy to the Group.  Such right and remedy shall be in addition to,
and not in lieu of, any other rights and remedies available to the Company at
law or in equity.  Accordingly, Executive consents to the issuance of an
injunction, whether preliminary or permanent, consistent with the terms of this
Agreement.  In addition, the Company shall have the right to cease making any
payments or provide any benefits to Executive under this Agreement in the event
he breaches or threatens to breach any of the provisions hereof (and such action
shall not be considered a breach under the Agreement).
 
(i) Blue Pencil.  If, at any time, the provisions of this Section 9 shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter and Executive and the Company agree that this Agreement as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.
 
(j) EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS SECTION 9 AND HAS HAD
THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS HE CONSIDERED
NECESSARY AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S CONTENTS AND SIGNIFIES
SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.
 
10. Resolution of Differences Over Breaches of Agreement.  The parties shall use
good faith efforts to resolve any controversy or claim arising out of, or
relating to this Agreement or the breach thereof, first in accordance with the
Company’s internal review procedures, except that this requirement shall not
apply to any claim or dispute under or relating to Section 9 of this
Agreement.  If despite their good faith efforts, the parties are unable to
resolve such controversy or claim through the Company’s internal review
procedures, then such controversy or claim shall be resolved by binding
arbitration for resolution in New York, New York in accordance with the rules
and procedures of the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect.  The decision of the arbitrator shall be
final and binding on both parties, and any court of competent jurisdiction may
enter judgment upon the award.  Each party shall pay its own expenses, including
legal fees, in such dispute and shall split the cost of the arbitrator and the
arbitration proceedings.
 
11. Indemnification.  The Company agrees that if Executive is made a party or
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that Executive
is or was a director or officer of the Company or any other entity within the
Group or is or was serving at the request of the Company or any other member of
the Group as a director, officer, member, employee or agent of another
corporation or a partnership, joint venture, trust or other enterprise,
Executive shall be indemnified and held harmless by the Company to the fullest
extent authorized by the Company’s by-laws and/or charter, as the same exists or
may hereafter be amended, against all expenses incurred or suffered by Executive
in connection therewith, except for willful misconduct or any acts (or
omissions) of gross negligence by Executive.
 
12. Successors; Binding Agreement.  The rights and benefits of Executive
hereunder shall not be assignable, whether by voluntary or involuntary
assignment or transfer by Executive.  This Agreement shall be binding upon, and
inure to the benefit of, the successors and assigns of the Company, and the
heirs, executors and administrators of Executive, and shall be assignable by the
Company to any entity acquiring substantially all of the assets of the Company,
whether by merger, consolidation, sale of assets or similar transactions.
 
 
10

--------------------------------------------------------------------------------

 
 
13. Notice.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by overnight,
certified or registered mail, return receipt requested, postage prepaid,
addressed, in the case of Executive, to the last address on file with the
Company and if to the Company, to its executive offices or to such other address
as any party may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.
 
14. Governing Law.  This Agreement is governed by, and is to be construed and
enforced in accordance with, the laws of the State of New York without regard to
principles of conflicts of laws.  If, under such law, any portion of this
Agreement is at any time deemed to be in conflict with any applicable statute,
rule, regulation or ordinance, such portion shall be deemed to be modified or
altered to conform thereto or, if that is not possible, to be omitted from this
Agreement, and the invalidity of any such portion shall not affect the force,
effect and validity of the remaining portion hereof.
 
15. Amendment.  No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification has been approved by the Board and
is agreed to in a writing signed by Executive and a member of the Board
(excluding Executive or any other member of the Board who is also an employee of
the Company), and such waiver is set forth in writing and signed by the party to
be charged.  No waiver by either party hereto at any time of any breach by the
other party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
 
16. Survival.  The respective obligations of, and benefits afforded to,
Executive and the Company as provided in Section 9 of this Agreement shall
survive the termination of this Agreement.
 
17. No Conflict of Interest.  During the Employment Period, Executive shall not,
directly or indirectly, render service, or undertake any employment or
consulting agreement with another entity without the express written consent of
the Board.
 
18. Counterparts.  This Agreement may be executed in two or more-counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
19. Entire Agreement.  This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of such subject matter.  Any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and canceled as of the date hereof.
 
 
11

--------------------------------------------------------------------------------

 
 
20. Section Headings.  The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.
 
21. Withholding.  All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.
 
22. Representation.  Executive represents and warrants to the Company, and
Executive acknowledges that the Company has relied on such representations and
warranties in employing Executive, that neither Executive’s duties as an
employee of the Company nor his performance of this Agreement will breach any
other agreement to which Executive is a party, including without limitation, any
agreement limiting the use or disclosure of any information acquired by
Executive prior to his employment by the Company.  In the course of
performing  Executive’s work for the Company, Executive will not disclose or
make use of any information, documents or materials that Executive is under any
obligation to any other party to maintain in confidence.  In addition, Executive
represents and warrants and acknowledges that the Company has relied on such
representations and warranties in employing Executive, that he has not entered
into, and will not enter into, any agreement, either oral or written, in
conflict herewith.  If it is determined that Executive is in breach or has
breached any of the representations set forth herein, the Company shall have the
right to terminate Executive’s employment for Cause.
 
23. Section 409A of the Code.
 
(a) It is the intent of the parties to this Agreement that no payments under
this Agreement be subject to the additional tax on deferred compensation imposed
by Section 409A of the Code.  To the extent that the parties determine that
Executive would be subject to the additional 20% tax imposed on certain deferred
compensation arrangements pursuant to Section 409A of the Code as a result of
any provision of this Agreement, such provision shall be deemed amended in the
manner that, in the parties’ judgment, fulfills the intent of the parties and
avoids application of such additional tax, and the parties hereby agree to
promptly execute any amendment reasonably necessary to implement this Section
23.
 
(b) Except as otherwise specifically provided, amounts payable under this
Agreement, other than those expressly payable on a deferred or installment
basis, will be paid as promptly as practicable after earned or vested and, in
any event, within two and one-half (2½) months after the end of the first
calendar year in which such amounts are no longer subject to a substantial risk
of forfeiture, as such term is defined in Section 409A of the Code.
 
24. Review by Counsel.  Executive represents and warrants that this Agreement is
the result of full and otherwise fair faith bargaining over its terms following
a full and otherwise fair opportunity to have legal counsel for Executive review
this Agreement and to verify that the terms and provisions of this Agreement are
reasonable and enforceable.  Executive acknowledges that he has read and
understands the foregoing provisions and that such provisions are reasonable and
enforceable.  This Agreement has been jointly drafted by both parties.
 
[SIGNATURE PAGE FOLLOWS]

 
12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
 




GREENLIGHT REINSURANCE, LTD.
 
By:   /s/ Leonard
Goldberg                                                                
Name:  Leonard Goldberg
Title:   CEO & Director



 
/s/ Barton Hedges                                                      
Barton Hedges





 
13

--------------------------------------------------------------------------------

 
